Citation Nr: 1235842	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for blindness (including light perception), claimed as due to residuals of head trauma.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel











INTRODUCTION

The Veteran served on active duty from February 1975 to March 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Los Angeles, California, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for blindness (including light perception), claimed as due to residuals of head trauma.  During the pendency of the appeal, the Veteran relocated to the state of Texas and his claims file was accordingly transferred to the Waco, Texas, VA Regional Office (RO), which is now the agency of original jurisdiction over the present claim. 

In July 2011, the Board remanded the appeal to the RO via the Appeals Management Center in Washington, D.C., for additional evidentiary development, which included scheduling the Veteran for a VA medical examination so that a nexus opinion addressing his claim for VA compensation for blindness could be obtained.  After having been provided with notice of the scheduled examination and the consequences of failing to appear without good cause, via correspondence sent to his last know mailing address of record, the claims file reflects that the Veteran did not appear for the scheduled examination in June 2012.  Thereafter, the RO readjudicated and denied the Veteran's claim for service connection for blindness in a July 2012 rating decision.  The case was then returned to the Board in August 2012.

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for generalized anxiety disorder with panic attacks, rated 100 percent disabling.  The clinical records associated with his claims file show that there is a strong agoraphobic component to his service-connected psychiatric disability and that he suffers from significant social withdrawal and isolation from the community, making it difficult for him to comply with, or otherwise adhere to regular medical treatment regimens.  

The Veteran is not represented in this present claim and is pursuing his appeal pro se.  As such, VA must carefully ensure its own compliance with its duty to assist this Veteran in the development of his claim.

The Veteran asserts that he is blind as a result of a head trauma suffered in service. At service entrance examination in February 1975, the Veteran reported that he had sustained a previous head injury at the age of 12.  However, a clinical evaluation of the head revealed normal findings and he was accepted for active military service. 

Service medical records show that in March 1975, the Veteran was treated for a traumatic injury to his skull after his head was beaten against the back of a locker during a physical altercation.  Later the same day, he became dizzy during physical training and fainted.  On physical examination, a hematoma over the occipital region was detected with tenderness over the area.  He also had decreased sensation to pin prick throughout cranial nerves I - II.  The assessment was contusion with post-traumatic headaches.  A subsequent March 1975 inpatient psychiatry note indicated that evaluation for V and VIII neurological damage revealed no disease found.  The service physicians recommended that the Veteran be administratively separated from the Air Force and he was duly discharged from active duty in late March 1975, after having served for a period of just over one month. 

Private post-service medical records show that in February 1987, the Veteran was treated at a hospital emergency room for complaints of numbness on the top of his head, blurry vision, and headaches.  A November 1987 neurologic examination report shows the Veteran was alert and oriented times four, and cranial nerves II through XII were intact to light touch and pin prick.  A July 1989 treatment record also shows complaints of blurred vision.  An April 1994 treatment record shows that cranial nerves II through XII were grossly intact.  The caregivers noted in the record that the Veteran had a prior history of a fractured skull at age 10. 

A September 1996 private treatment report shows a finding of glaucoma, and the Veteran underwent a trabeculectomy of the left eye with Mitomycin in December 1996.  An August 2000 letter from the Texas Commission for the Blind certified that the Veteran was legally blind in both eyes. 

Private treatment records dated from June 2002 to November 2006 show that the cranial nerves were within normal limits. 

In March 2010, the Veteran underwent a VA examination for the eyes.  Notation on the examination report indicates that the Veteran's claims file was not available for review by the examining physician in conjunction with the examination.  He reported having a history of glaucoma since 1980 with complete loss of sight in his left eye.  Physical examination revealed no response to light in his left eye and severe generalized visual field constriction in his right eye with substantial refractive error.  The diagnosis was combined mechanism glaucoma, neglected.  The VA clinician who performed the examination - shown in the report as "Dr. Louis A. Shirley" - commented that the Veteran's VA health records indicated "significant mental health issues which probably contributed to his present eye condition," but did not provide further discussion regarding why he presented this opinion.  In an accompanying addendum dated in June 2010, the same VA examiner stated "[The Veteran's] [c]urrent eye condition is not related to trauma or military service."  No other supportive rationale or discussion accompanied this single-sentence declarative opinion.  

The Board notes that however relevant the aforementioned opinions are, their probative weight with regard to the issue of whether or not there exists a nexus between the Veteran's blindness and his period of active service is undermined by the absence of any supportive rationale or discussion.  The unavailability of the claims file for the examiner's consideration further limits their probative value as the opinions expressed are not provided within the context of the Veteran's pertinent documented clinical history.  The United States Court of Appeals for Veterans Claims (Court) has held that an opinion is considered to be adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the nexus opinions presently of record are inadequate for rating purposes and the Board thus cannot fairly adjudicate this claim, given the state of the present body of evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A remand is therefore warranted to provide the VA physician who conducted the March 2010 examination (or, alternatively, an appropriate clinician) the opportunity to review the Veteran's claims file in its entirety and thereafter present addendum opinions that include detailed supportive rationales predicated on the relevant clinical history of the claim.  

The Board notes that in its prior remand of July 2011, it attempted to resolve the questions raised by the record, as discussed above, regarding the likelihood that the Veteran's blindness from glaucoma was related to the documented head trauma noted in service, or otherwise secondarily related to his service-connected anxiety disorder, including that part of his blindness that was aggravated (i.e., permanently worsened beyond its normal clinical progression) by neglect stemming from agoraphobia associated with the anxiety disorder.  While the prior remand had also requested that the VA physician who performed the March 2010 medical examination review the claims file and provide addendum opinions expanding upon the ones he previously expressed in March 2010 and June 2010, it appears that the RO interpreted this remand instruction to be predicated upon the Veteran actually appearing for a new medical examination, which was scheduled for June 2012.  As the Veteran failed the report for this scheduled examination, the RO did not undertake any further development of the record, readjudicated the claim, and returned the case to the Board.  

The Board notes that under 38 C.F.R. § 3.655 (2011), if a Veteran, without showing good cause, fails to report for a VA examination that was scheduled in conjunction with his original service connection claim, VA may adjudicate the claim on the evidence of record.  Notwithstanding this regulation provision, the Board finds that its original remand instruction requesting that the RO/AMC obtain addendum opinions expanding upon the examiner's prior opinions of March 2010 and June 2010 is not necessarily predicated upon the Veteran actually appearing for a new medical examination, as there is sufficient evidence of record for the VA examiner to consider and thereafter provide the requested addendums with or without the Veteran showing for an examination.  Thusly, the case should be remanded for substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.

Because the record shows the Veteran has had a traumatic head injury in service and post-service complaints of blurred vision with headaches in addition to current diagnosed disability in the eyes that produces blindness, a medical opinion, supported by a detailed rationale, should be provided to assess whether there is any direct relationship between a present eye disability and his military service. 

As the March 2010 VA examiner suggests that the Veteran's psychiatric problems prevented him from getting proper treatment for his glaucoma over the years, and as psychiatric treatment records associated with the claims file do note that the Veteran has a fear of leaving his home, a medical opinion, supported by a detailed rationale, should be provided to address the issue of secondary service connection, to include whether or not the Veteran's neglect of his own health, associated with the service-connected psychiatric disorder, aggravates - which is to say "permanently worsens his blindness beyond it normal natural clinical progression - the Veteran's blindness.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  If possible, Dr. Louis A. Shirley (the VA physician who conducted the March 2010 VA medical examination for eyes), should be contacted and asked to clarify his opinion that the Veteran's mental health problems "probably contributed to his present eye condition."  The clarifying addendum opinion should state whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current service-connected generalized anxiety disorder has caused or aggravated any present eye disorder; or whether such a causation or aggravation relationship between the anxiety disorder and eye disorder is unlikely (i.e., less than a 50/50 degree of probability). 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: If the doctor finds that the service-connected generalized anxiety disorder has aggravated a present eye disorder, an explanation is requested as to what the baseline manifestations of the eye disorder were before the aggravation occurred, and as to what medical findings support the opinion that increased manifestations of the eye disorder are proximately due to the service-connected anxiety disorder. 

All relevant information of record should be considered and a complete rationale for the addendum opinion should be provided.  If Dr. Shirley cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so. 

(If Dr. Shirley is unavailable another qualified clinician should provide the requested opinion.)

2.  Dr. Shirley (or, if Dr. Shirley is unavailable, another qualified clinician) should be asked to provide an addendum opinion addressing whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any of the Veteran's current eye disorders (whether due to glaucoma and/or neurological impairment) are causally related to the documented head injury in service; or whether such a causal relationship between the eye disorders and service is unlikely (i.e., less than a 50/50 degree of probability). 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The claims file, to include a copy of this REMAND, must be reviewed in conjunction with the examination. All relevant information of record should be considered.  The opining examiner should be asked to provide a complete rationale for his/her opinion.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, he/she should indicate why that is so. 

3.  When the requested development has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


